119 Ga. App. 220 (1969)
166 S.E.2d 616
COLLEY
v.
STUMP.
44160.
Court of Appeals of Georgia.
Argued January 6, 1969.
Decided February 19, 1969.
*221 Ray Gary, Robert E. Bach, for appellant.
Powell, Goldstein, Frazer & Murphy, Eugene G. Partain, for appellee.
PANNELL, Judge.
The jury found for the defendant in an action for damages based upon the alleged negligence of the defendant whose car collided with the car of the plaintiff which had stopped at or near an intersection. The motion for new trial of the plaintiff on the general grounds and on two special grounds relating to the charge of the court were overruled and the plaintiff appealed from the judgment entered on the verdict. There was a general enumeration of error on the overruling of the motion for new trial as well as two enumerations of error on the charge of the court one of which had been included in the special grounds of the motion for new trial. The appellee moved to dismiss the appeal in this court under the ruling in Hill v. Willis, 224 Ga. 263 (161 SE2d 281). Held:
1. Even should we assume that Hill v. Willis, 224 Ga. 263, supra, as construed in Tiller v. State, 224 Ga. 645 (164 SE2d 137), is applicable here, it would only be grounds of affirmance of those enumerations of error included in the motion for new trial, and would not be grounds for dismissal. The motion to dismiss the appeal is denied.
2. Whether or not Hill v. Willis, supra, as construed in Tiller v. State, supra, requires an affirmance here of any of the enumerations of error, we do not decide (see Bryan v. State, 224 Ga. 389, 390 (162 SE2d 349); Young v. State, 119 Ga. App. 34), as the evidence was amply sufficient to authorize the verdict rendered and there was no exception to the charge of the court as required by Section 17 of the Appellate Practice Act of 1965, as amended (Ga. L. 1965, pp. 18, 31; 1966, pp. 493, 498; 1968, pp. 1072, 1078; Code Ann. § 70-207 (a)).
See also Palmer v. Stevens, 115 Ga. App. 398, 405 (154 SE2d 803); Georgia Power Co. v. Maddox, 113 Ga. App. 642, 643 (149 SE2d 393); Vogt v. Rice, 114 Ga. App. 251, 252 (150 SE2d 691). The judgment is therefore affirmed on these latter grounds.
Judgment affirmed. Felton, C. J., and Quillian, J., concur.